DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 30DEC2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(a) rejections and drawings, specification, claim objections previously set forth in the Non-Final Office Action mailed 30SEPT2021.
Applicant's arguments filed 30DEC2021 have been fully considered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ethan Fitzpatrick (71404) on 20JAN2022.
The application has been amended as follows: 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-23 directed to an invention non-elected without traverse.  Accordingly, claims 15-23 have been cancelled.
[[A]] The method for filtering water further comprising:
forming a first filtration zone,
forming a second filtration zone, and
forming a third filtration zone,
wherein water is filtered by flowing from the first filtration zone to the second filtration zone, and from the second filtration zone to the third filtration zone.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777